UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1291


BROTHERHOOD MUTUAL INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

BERLETTE MCMILLAN; RHONDA TABRON, Individually, and           as
Parent and Natural Guardian of D.T.; SHANK SHREEVES,

                Defendants – Appellants,

          and

LATISHA CARTER, Individually, and as Parent and Natural
Guardian   of   W.C.,  N.C.   and   M.C.;  RAYANNE   CARTER,
Individually, and as Parent and Natural Guardian of C.W. and
C.C.; TANIKIA JONES,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01326-AW)


Submitted:   July 13, 2012                  Decided:   August 1, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Dennis F. O’Brien, DENNIS F. O’BRIEN, P.A., Bel Air, Maryland;
Charles G. Monnett, III, CHARLES G. MONNETT III & ASSOCIATES,
Charlotte,   North  Carolina, for   Appellants.    Stephen  S.
McCloskey, Eric M. Leppo, SEMMES, BOWEN & SEMMES, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            This appeal stems from an interpleader action filed by

Brotherhood Mutual Insurance Company (“Brotherhood”).                                     After the

Appellants, among others, were injured in a single-car accident

involving     an    automobile        insured          under        a       policy       issued      by

Brotherhood,       Brotherhood       filed       an    interpleader            action          in    the

district court, depositing $1 million into the court registry

and asking to be released from the case so that the injured

parties    could     litigate      among     themselves             regarding            the   proper

apportionment of the insurance payout.                         The Appellants filed a

declaratory      judgment     counterclaim,            seeking          a    declaration            that

the applicable limit under the relevant business auto insurance

policy (the “Policy”) was $2 million rather than $1 million.

Brotherhood      denied      the   Appellant’s          claim,          and    the       Appellants

filed a partial motion for summary judgment while Brotherhood

filed a cross-motion for summary judgment on the Appellants’

counterclaim.

            The     district       court      entered          an       order        denying         the

Appellants’      partial      motion   for       summary        judgment            and    granting

Brotherhood’s        cross-motion          for        summary           judgment           on       the

Appellants’ counterclaim, construing the Policy as providing for

only   a    $1     million     aggregate         coverage           limit          per    accident,

regardless of whether Brotherhood was required to pay under the

liability        insurance         coverage           provisions              or     under           the

                                             3
underinsured motorist coverage provisions.               The Appellants noted

an appeal to the district court’s order, * and, having reviewed

the record, we affirm.

              The Appellants’ argument on appeal is the same as that

urged in the district court; namely, that because the claimants’

damages exceeded the Policy’s $1 million liability limit, they

may recover up to an additional $1 million under the Policy’s

underinsured motorist coverage provisions.               Review of a summary

judgment determination is de novo, and reasonable inferences are

drawn    in    the   light   most    favorable   to   the     non-moving   party.

United States v. Bergbauer, 602 F.3d 569, 574 (4th Cir.), cert.

denied, 131 S. Ct. 297 (2010).                 The parties agree that the

Policy    is    governed     by    Maryland    law,   under    which   insurance

contracts are not construed against the insurer except where the

contract’s language is ambiguous.                Cheney v. Bell Nat’l Life

Ins. Co., 556 A.2d 1135, 1138 (Md. 1989).

              Although   the      Appellants   contend   that    the   pertinent

provisions of the Policy are ambiguous and support a reading in


     *
        We note that “as a general rule an order granting
interpleader is interlocutory” and therefore unappealable. Ergo
Science, Inc. v. Martin, 73 F.3d 595, 597 (5th Cir. 1996).
Nevertheless, the district court subsequently entered a final
order in this case, rendering the previously-filed notice of
appeal   effective  to   permit  this   court  to   exercise  its
jurisdiction. In re Bryson, 406 F.3d 284, 288 (4th Cir. 2005);
Barrett v. Atl. Richfield Co., 95 F.3d 375, 379 (5th Cir. 1996).



                                         4
their favor, our review of the applicable language convinces us

that   the    Policy    straightforwardly        precludes   Appellants       from

recovering     any     more   than   a    $1    million   aggregate     sum    per

accident, regardless of under which form of coverage they press

their claims.        Nor do we deem it necessary, as the Appellants

request, to certify a question of law to the Maryland state

courts prior to reaching this result.

             “Where there is no ambiguity in an insurance contract,

the court has no alternative but to enforce the policy’s terms.”

Kendall v. Nationwide Ins. Co., 702 A.2d 767, 773 (Md. 1997).

Accordingly, we deny the Appellants’ request that we certify a

question of law to the Maryland state courts, and we affirm the

district     court’s    judgment.        We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         5